Case 6:19-cv-01364-AA   Document 29-1   Filed 01/22/20 Page 1 of 32
                                                    FILEI122 ,JAl'-J '20 11 :351JSDG-1JF-:E




             EXHIBIT A
                     Case 6:19-cv-01364-AA        Document 29-1      Filed 01/22/20        Page 2 of 32




      I
r-:       Dennis Raybould
0
~
          P.0.Box241
00
          Florence, OR 97439
~
          (541) 997-1311




                      IN THE cmcUIT COURT FOR THE STATE OF OREGON
                                 IN AND FOR THE COUNTY OF LANE

          JPMORGAN CHASE BANK, NATIONAL
          ASSOCIATION, its successors in interest and/or              No. 15CV14566
          assigns,
                                         Plaintiff,

                                 v.
          DIANE RAYBOULD; DENNIS RAYBOULD;
          RELIANT FINANCIAL, INC.; CITIBANK,
          NATIONAL ASSOCIATION Successor by                             16CV14666
          Merger to Citibank (South Dakota), N.A.;                      MO
          DISCOVER BANK; CAPITAL ONE BANK                               Motton
                                                                        8037764
          (USA), NATIONAL ASSOCIATION; BANK
          OF AMERICA, NATIONAL ASSOCIATION
          Successor by Merger to FIA Card Services,
          National Association; LVNV lt<'UNDING, LLC;
                                                                        111   ~11111111111111111
          AMERICAN EXPRESS BANK, FSB; and
          OCCUPANTS OF THE PREMISES, ,
          Defendants;
                      VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM
                                            AND MOTION
                       TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT


                 I Dennis Raybould, declare under penalty of perjury that the following is true and correct:

             l. I am the Defendant in this matter. I have perso~al knowledge of and am competent to

                 testify to the facts stated below:

                                                                                                          I
          VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
          TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                                      Page 1 of 29 (incl. cert.)
      Case 6:19-cv-01364-AA           Document 29-1        Filed 01/22/20      Page 3 of 32




  2. This Request for Judicial Notice is submitted in the nature of a motion to alter or amend

      the Order for Summary Judgment signed by Judge Carlson on S/8/2017.

  3. I hereby certify that the attached Exhibit A is a true copy of the Proof of Claim submitted

     by U.S. Bank in Bankruptcy Case No. J7-61646-t.m..r13.

  4. I respectfully request that the Court take judicial notice of the above-motioned Proof of

     Claim in con._nection with Plaintiff's Motion for Summary Judgment

  S. The above-motioned Proof of Claim document was filed into the public record on

     9/6/2017 and was not available before that.

  6. The above-motioned Proof of Claim document on page 3 is sworn under penalty of

     perjury by Josephine E. Salmon on 09/06/2017 ("I have examined the infor.mation in this

     Proof of Claim and have a reasonable belief that the information is true and correct I

     declare under penalty of perjury that the foregoing is true and correct.").

  7. The above-motioned Proof of Claim document on page 4 shows ''the current creditor" as

     "U.S. Bank National Association, not in its individual capacity but solely as trustee for

      the RMAC Trust, Series 2016-CTT."

  8. The above-motioned Proof of Claim document on page l shows that ''this claim" has

     been "acquired from someone else" namely "CHASE"

  9. Therefore, since the creditor is U.S. Bank as trustee, and there can only be one creditor, it

     follows that the creditor is NOT the Plaintiff in the instant case.




                                                                                                 2
VERIFIED REQUEST FOR .IDDICJAL NOTICE OF PROOF OF CLAIM AND MOTION
TO ALTER OR AMEND THE ORDER FOR SUMMARY .RIDGMENT




                                                             Page 2 of 29 (incl. cert.)
                Case 6:19-cv-01364-AA            Document 29-1         Filed 01/22/20      Page 4 of 32




r--: 1      I 0. When a loan is securitized, the loan is typically sold into the securitization Loan Pool of
0
~
~              the trust (such as the RMAC Trust, Series 2016-CIT) within th__ree months of closing.
°'
ca
·8i         11. Therefore, contrary to its representations in this Court, the Plaintiff in the instant case
8"-
 ~
 0..
               has,!!!!! been the owner of the loan since about the closing date of February l, 2006.
 0
u
~           12. It follows from the above that the Summary Judgment was fraudulently obtained by a
15
u
]              party who did not own the loan.
J     1     13. It is not through any fault or neglect on the part of the undersigned Dennis Raybould

               (Defendant) that this information was not presented at Summary Judgment Defendant

               Raybould asked for this infonnation in discovery, and in response, Plaintiff JPMorgan

               Chase Bank, N.A. lied. Specifically, Plaintiff asked in the Amended First Request for

               Admissions (dated on or about 4/17/2017): "4. Admit that the Note has been securitized."

               (See Exhibit B.) Plaintiff's response, dated May 8, 2017, was: "DENY _x_." (See

               Exhibit C.)

            14. Defendant asked. in the Defendants' First Request for Production of Documents (dated

               February 2017):"1. Produce the original Note for inspection." (See Exhibit D.) Plaintiff's

               response in the Plaintiff's Responses to Defendants' First Request for Production of

               Documents (dated March 14, 217) was: "Plaintiff's counsel is in the process of obtaining

               the original Note from P1a.int.iff, and agrees to make it available for inspection between

               the parties at a .mutually agreeable time and location." (See Exhibit E.)




                                                                                                               3
          VERIFIED REQUEST FOR .JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
          TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                                        Page 3 of 29 (incl. cert.)
        Case 6:19-cv-01364-AA           Document 29-1        Filed 01/22/20      Page 5 of 32




    15. That was the last Defendant heard about production of the Note. The parties never agreed

       on a time and location. Defendant never had the opportunity to a forensic document

        examiner or other expert witness to examine the purported original Note.

    16. At triaJ, Plaintiff's attorney produced four unattached pages, with no witness swearing to

       what they were. Defendant had no advance notice and thus had no reason to bring a

       forensic document examiner or other expert witness.

EXHIBIT LIST

A... Proof of Claim submitted by U.S. Bank in Bankruptcy Case No. J7-61646-tmr13.

B ... Plaintiffs Amended First Request for Admissions (dated on or about 4/17/2017)

C ... PLAINTJFF'S RESPONSE TO DEFENDANTS' AMENDED FJRST REQUEST FOR

ADMISSIONS TO PLAINTIFF JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

ISAOA

D ... DEFENDANTS' FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

E... PLAJNTJFF'S RESPONSES TO DEFENDANTS' FIRST REQUEST FOR PRODUCTION

OF DOCUMENTS



I hereby declare that the above statement is true to the best of my lrnowledge and belief, and that
I understand it is made for use as evidence in court and is subject to penalty for perjury.




DATED: September 26, 2017                            Isl
                                                           p_~fl,
                                                             Dennis Raybould
                                                             DennJs Raybould

                                                                                                  4
VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                               Page 4 of 29 (incl. cert.)
        Case 6:19-cv-01364-AA           Document 29-1           Filed 01/22/20   Page 6 of 32




                                 CERTIFICATE OF SERVICE


I HEREBY CERTIFY that on the date last written below, a true and correct copy of the foregoing
was furnished via facsimile and/or U.S. mail and/or email to:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
c/o Casey C. Pence
c/o Dannine Consoli
ALDRIDGE PITE, LLP
111 SW Columbia St. Suite 925
Portland, OR 9720 I
cpence@aldridgepite.com
dconsoli@aldridgepite.com



DATED: September 26, 2017                     Isl      ~m~
                                                      Danyelle Raybould




                                                                                                 5
VERIFIED REQUEST FOR JUDICIAL NOTICE OF PROOF OF CLAIM AND MOTION
TO ALTER OR AMEND THE ORDER FOR SUMMARY JUDGMENT




                                                                 Page 5 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 29-1   Filed 01/22/20   Page 7 of 32




             EXHIBIT A




                                        Page 6 of 29 (incl. cert.)
                              Case 6:19-cv-01364-AA                        Document 29-1                     Filed 01/22/20                 Page 8 of 32


.            '                                                                      .
     Fill in this informatic;>n to identify the case:                                      __

      Drbtor 1              Dennis Raybould
     r--:
     ~btor2
     ~pouse, lffiling)
     ---
     °'United                                                                District of      Oregon
              States Bankruptcy Court for the:
      =
     "@J                                                                                    (State)
     &se number              17-61464-tmr13
     '-
     2
     0
     u
     -u
      2

     ~fficial
     ..,      Form 410
     !roof of Claim                                                                                                                                                      04/16

Read the Instructions before fllUng out this form. This fonn Is for making a claim for payment In a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Fliers must leave out or redi:ict infonnatlon that is entitled to privacy on this fonn or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, Invoices, Itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain In an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


                    Identify the Claim

1. Who Is the current
   creditor?                              U.S. Bank National Association, not in its individual capacity but solely as trustee for the RMAC Trust, Series 2016-CTT
                                         NBJlle of the current a-editor (the person or entity to be paid for this clalm)
                                         Other names the credrtorusedwilh lhedebtoI_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

2.          Has this claiin been
            acquired from someone         D        No
            else?                         181      Yes. From whom?           CHASE

3. Where should notices                   Where should notices to the creditor be sent?                            Where should payment to the creditor be sent?   frf
   and payments to the                                                                                             d"rfferent)
   creditor be sent?                      Rushmore Loan Management Services                                        Rushmore Loan Management Services
                                          Name                                                                     Name
            Federal Rule of
            Bankruptcy Procedure          P.O. Box 55004                                                           P.O. Box 52708
            (FRBP) 2002(g)                Number         Street                                                    Number          Street
                                          Irvine                        CA                      92619-2708         IMne                       CA                92619-2708
                                          City                          state                    Zip Code          City                       Stale             Zip Code

                                          comact phone 888-504-filOO                                               Contact phone        888-504-6700

                                          Con!acteman _ _ _ _ _ _ _ __                                             Corrtact eman

                                          Uniform claim identifier for electronic payments In chapter 13 (If you use one):


                                         ------------------------------------------------------•----------•-----•----~------r--
4.        Does this claim amend           rgi    No
          one already filed?              □      Yes. Claim number on court claims registry (if known)                                      Filed on
                                                                                                                  ----                                 MM / DD / YYYY

5. Do you know if anyone
   else has filed a proof of              C!sl   No
   claim for this claim?                  □      Yes. Who made the earlier filing? _ _ _ _ _ _ _ _ __




 Official Form 410                                                                                              Paae 7 of 29 (inc~J;NJ.)
                                                                                                               i::il,:1ttOQ/(lF;/'1 7
                        Case 6:19-cv-01364-AA                  Document 29-1                    Filed 01/22/20             Page 9 of 32



i'-1:F.T•-_._Give Information About the Claim as of the Date the Case Was Filed

 6. po you have any number
                                   □ No
   r--:you use to identify the     181 Yes. Last4 digits of the debtor's account or any number you use to identify the debtor.
   0 debtor?
   ~
   ~
 7.'::_ How much is the claim?      $ 362,809.11                                         Does this amount include interest or other charges?
   "'c::                                                                     □   No
  :§                                                                         ~   Yes. Attach statement itemizing Interest, fees, expenses, or other charges
   0
  c...                                                                                required by Bankruptcy Rule 3001(c)(2)(A).
   .0
   0.
 B.8What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   uclaIm?                        Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
   ~
   6                              Limit disclosing information that is entitled to privacy, such as health care information.
   u
  -0
   V                              Mcney Loaned
  s
   ~I
 9. Is all or part of the claim   D No
           secured?
                                  181 Yes. The claim Is secured by a Uen on property.
                                             Nature of property:
                                             181 Real estate If the claim Is secured by the debtor's princlpal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                             D Motor vehlcle
                                             □ Other. Descr be        88915 Bay Berry Ln, Florence, OR 97439


                                             Basis for perfection:    Mortgage/Deed ofTrust
                                             Attach redacted copies of documents, if any, that shew evidence of perfection of a security interest (for
                                             Example, a mortgage, lien, certificate of title. financing statement, or other document that shows the lien has
                                             been filed or recorded.)


                                             Value of property:                      $ _ _ _ _ _ _ __

                                             Amount of the claim that Is secured $ _3_62_,~8_09~._11_ _ _ _ _ __
                                                                                                                                (The sum of the secured and unsecured
                                             Amount of the claim that is                                                        amounts should match the amount in line
                                             unsecured:                             $    0.00                                   7.)


                                             Amount necessary to cure any default as of the date of the petition:                       $165,074.81


                                             Annual Interest Rate (when case was
                                             filed)                                  _6._9_99~---- %
                                             ® FDCed
                                             D Variable


10. Is this claim based on a
                                  rgJ   No
    lease?
                                  D Yes. Amount necessary to cure any default as of the date of the petition.                          $ _ _ _ _ _ _ __


11. Is this claim subject to a
    right of satoffl              l:&l No
                                  □ Yes. Identify the property
                                                                   -----------------------------




 Official Form 410                                                                               Page 8 of 29 (incl,,2ePcfl-)
                                    Case 17-61464-tmr1§°00fe.!Fclfffl 2-1                        Filed 09/06/17         0
                                                                                                                                            age
                            Case 6:19-cv-01364-AA                              Document 29-1                    Filed 01/22/20                 Page 10 of 32



12. Is all or part of the claim                      181 No
      entitled to priority under 11
                                                     □ Yes. Check all that apply:
    I U.S.C. § 507(a)?

  r..:                                                                                                                                                           Amount entitled to priority
  o         A claim may be partly priority                □    Domestic support obligations (Including alimony and child support) under
  ~         and partly nonpriority. For                        11 U.SC.§507(a)(1)(A)or(a)(1)(B).                                                                     $ _ _ __
  ~         example, in some categories,              -□       Up to $2,850• of deposits toward purchase, lease, or rental of property or services for
  "cd       the law limits the amount                          personal, family, or household use. 11 U.S.C. § 507(a)(7).                              $ _ _ _ __
 :~         entitled to priority.
                                                          □    Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
 0
 "-'                                                           bankruptcy petition Is filed or the debtor's business ends, whichever is earlier.
   0
                                                               11 U.S.C. § 507(a)(4).                                                                                $ _ _ _ __
   2
   0
  u                                                       □    Taxes or penalbes owed to governmental units. 11 U.S.C. § 507(a)(8).                                  $
  t;                                                                                                                                                                     ------
  ~                                                       □    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $
 u
  0                                                                                                                                                                      ------
                                                          □    Other. Specify subsection of 11 U.S.C. § 507(a)l_J that appfies.                                     $
 "<.:::"'                                                                                                                                                                ------
 ·5
 >I                                                   *       Amounts are subject to adJus!ment on4/01/19 and eveiy 3 years after that for cases begun on or after the dale of adjustment




                 Sign Below

The person complebng                         Check the appropriate box:
this proof of claim must
sign and date it.                            D I em the creditor.
FRBP 9011(b).
                                             181 l am the creditor's attorney or authorized agent
If you file this claim                       □   I am the trustee, or the debtor, or their authorized agent Bankruptcy Rule 3004.
electromcally, FRBP                          □   I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorized courts
to establish local rules
specifying what a signature                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
Is.                                          amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                             I have examined the Information In this Proof of Claim and have a reasonable belief that the information is true
A person who tiles a                         and correct.
fraudulent claim could be
fined up to $500,000,
                                             I declare under penalty of perjury that the foregoing Is true and correct
Imprisoned for up to 5
years, or both.
                                             Executed an date           09/06/2017
18 U.S.C. §§ 152, 157, and
                                                                         MM / DD / YYYY
3571.


                                                     Signature

                                             Print the name of the person who is completing and signing this daim:
                                             Name                        Josephine E. Salmon
                                                                         First Name                         M1dclleName                          last Name


                                             Tille                       Agent for Creditor
                                             Company                     Aldridge Pita, LLP
                                                                         Identify the corporate servicer as the company if the authorized agent Is a servicer.

                                                                         4375 Jutland Drive, Suite 200
                                             Address                     P.O. Box 17933
                                                                         Number          Street


                                                                         San Diego, CA 921TT-0933
                                                                         City                                                         state        ZIP Code

                                             Contact phone               (858) 750-7600                                               Email        jsalmon@aldridgepite.com




                                                                                                                   Page 9 of 29 (incl.                              ~~a;t)0
 Official Form 410
                                                 Case 17-61464-tmrl~off!@fffl 2-1                                   Filed 09/06/17                                Page
                                                           Case 6:19-cv-01364-AA                              Document 29-1                  Filed 01/22/20                Page 11 of 32

      Mortgage Proof of Claim Attachment                                                                                                                                            (12/15)

      If you file a claim secured by a security Interest In the debtor's principal residence, you must use this form as an attachment to your proof of claim. See separate Instructions.
      Part 1: Mortgage and Case Information                                      Part 2: Total Debt Calculation                             Part 3: Arrearage as of Date of the Petition              Part 4: Monthly Mortgage Payment

                                                                                                                                                                                                      Principal &
      @a number              _17_-_61_4_6_4-_tm_r1_3_ _ _ _ _ _ Prlnclpal balance:                              221,875.98                  Principal & Interest due: 126,028.60                      Interest:          1,580.60
       00
      [@,btor 1:             _D_en_n_ls_Rc...a..:,yc...:.b..:..oc:..:ul_d_ _ _ _ _ _ Interest due:              105,158.88                  Prepe!lt!on fees due:         12,828.75                         Monthly escrow: 254.39
       "a
        C:                                                                                                                                  Escrow deficiency for                                     Private mortgage
      tiil;tor2:             _ _ _ _ _ _ _ _ _ _ _ _ Fees, costs due:                                           12,828.75                   funds advanced:               22,945.00                   Insurance:       0.00
       6
      L~I 4 digits to                                                            Escrow deficiency for                                      Projected escrow                                          Total monthly
      ld@!ltlfy:
       u
        0
                               3393                                              funds advanced:                22,945.50                   shortage:                     1,271.An                    payment:          11.634.99       I
                               U.S. Bank National Association, not
        g
        ~




                               in Its lndMdual capacity but solely as
        0
       u                       trustee for the RMAC Trust, Serles
      C@dllor:                 2016-cJT                                          Less total funds on hand: -        0.00      Lass funds on hand:                                         0.00
       ,;:;
       -~                    -R-us_h_m_o-re-Lo_a_n_M_a_n_a-ge_m_e_n_t__                                   ~ - - - - - - - ~ , Total prepetlllon
      St?°rylcer:            _S_erv_lc..:..escc:,_L_LC
                                                    _ _ _ _ _ _ _ Total debt:                                  L..=3=62='=80=9=.1=1,___ ___J_ arrearage:                 1185,074.81
      Fixed accrual/dally
      simple lnterest/other_F_lx_ed_A_cc_ru_a_l_ _ _ _ _ __
      Part 5: Loan Payment History from First Date of Default
0
~-
3     A.      B.
                              Account Activity
                               C.                        D.                      E,                  F.         G.
                                                                                                                             How Funds Were AppDed/Amount Incurred
                                                                                                                            H.       I.          J.     K.         L.    M.
                                                                                                                                                                                          Balance After Amount Received or Incurred
                                                                                                                                                                                                       N.             0.      P.            Q.
NI    Date Contractual        Funds                      Amount                  Description         Contractua Prln, Int & Amount Amoun         Amount Amount Unapplied Principal                    Accrued         Escrow Fees /         Unapplled
1-l        payment            received                   Incurred                                    due date esc past to            to          to     to fees or funds balance                      Interest        balance Charges       funds
           amount                                                                                               due         princlpa lnferes     escrow charges                                       balance                 balance       balance
I!
ro
0.
·O
t.O
a
              See attached
                                                                                                                balance


                                                                                                                                                           :~-1---- ~~-- -
-
Cl)
~
~
                                                                                                                                                           -- ----1--
                                                                                                                                                                  I
                                                                                                                                                                    ••   I ••   -    -·   -      -




                                                                                                                                                                                                                                     244
       Official Form 410                                                                                          Mortgage Proof of Claim Attachment                       Page 10 of 29 {incl. cerf~t8 1 or - 1-
Case 6:19-cv-01364-AA   Document 29-1   Filed 01/22/20   Page 12 of 32

                                                          _ Verified Correct Copy of Original 9/28/2017._




                                                         Page 11 of 29 (i,acl. cert.)
                    Case 6:19-cv-01364-AA          Document 29-1       Filed 01/22/20      Page 13 of 32




       1
r-         Dennis Raybould
           P.O. Box241
           Florence, OR 97439
           (541) 997-1311


 >,
 0.
 0
u
;:,                   IN THE CIRCUIT COURT FOR THE STATE OF OREGON
 ~
 0
u                                  IN AND FOR THE COUNTY OF LANE
 .,
-0
t.::
-~
>I
           JPMORGAN CHASE BANK, NATIONAL
           ASSOCIATION, its successors in interest and/or             No. 15CVI4566
           assigns,
                                    Plaintiff,
                                 v.
           DIANE RAYBOULD; DENNIS RAYBOULD;
           RELIANT FINANCIAL, INC.; CITIBANK,
           NATIONAL ASSOCIATION Successor by ·
           Merger to Citibank (South Dakota), N.A.;
           DISCOVER BANK; CAPITAL ONE BANK
           (USA), NATIONAL ASSOCIATION; BANK
           OF AMERICA, NATIONAL ASSOCIATION
           Successor by Merger to FIA Card Services,
           National Association; LVNV FUNDING, LLC;
           AMERICAN EXPRESS BANK, FSB; and
           OCCUPANTS OF THE PREMISES,
           Defendants;

                NOTICE OF SERVING DEFENDANTS' AMENDED FIRST REQUEST FOR
                             ADMISSIONS TO PLAINTIFF .JPMORGAN
                          CHASE BANK, NATIONAL ASSOCIATION, ISAOA
                                    [ Pursuant to ORCP 36, 45 l


                                       INSTRUCTIONS FOR RESPONDING
              AJJ requests are dire~ted to Plaintiff JPMORGAN CHASE B ~ NATIONAL
           ASSOCIATION. These requests are continuing in character so as to require you to promptly
           amend or supplement your response if you obtain further material .information. Please folJow all


                                                                                                              I
           DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS


                                                                        Page 12 of 29 {incl. cert.)
                Case 6:19-cv-01364-AA           Document 29-1            Filed 01/22/20   Page 14 of 32




~      instructions that are usual and customary in a Request for Admissions. All uses of present-tense
0

£ verbs such as "is," "has," etc. refer to the signature date of this Request
~
C",
~              F.All,URE TO SERVE A WRITTEN ANSWER OR OBJECTION WITIDN THE
:~=
0         TIME ALLOWED BY ORCP 45 B WILL RESULT IN ADMISSION OF THE
"-
 0
2
0
          FOLLOWING REQUESTS.
u
0
2
 5
u                                AMENDED REQUEST FOR ADMISSIONS
-0
 II)
<.::
 ij
               Admit that JPMorgan Chase B~ N.A. is merely the servicer of the loan.
>I
                  ADMIT                                      DENY
          2.   Admit that JPMorgan Chase Bank, N.A. did not hold the Note as of the date of filing of
                  the Complaint
                     ADMIT                                           DENY
          3.   Admit that the Note had not been endorsed in blank as of the date of filing of the
                  Complaint.
                     AD.MIT                                          DENY
          4.   Admit that the Note has been securitized.
                     ADMIT                                          DENY
          5.   Admit that neither Layson C. Ungar nor RCO LEGAL, P;C. had any contract or other
                  authority to sign or file the Complaint in this case
                     ADMIT                                           DENY
          6.   Admit that Plaintiff did not pay consideration for the Note.
                     ADMIT                                          DENY
          7.   Admit that Defendants did not make a forcible entry into the Property.
                     ADMIT                                          DENY
          8.   Admit that Defendants are not unlawfully holding the possession of the Property by force.
                     ADMIT                                          DENY
          9.   Admit that Plaintiff and Defendants do not have a landlord-tenant relationship.
                     ADMIT                                          DENY
          10. Admit that shortly after February 1, 2006, the Note was sold to Fannie Mae.

                                                                                                          2
       DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS




                                                                         Page 13 of 29 (incl. cert.)
        Case 6:19-cv-01364-AA            Document 29-1         Filed 01/22/20   Page 15 of 32




              ADMIT                                            DENY
  11. Admit that Defendants never gave their explicit agreement and authorization for their
          signature on any document to be transferred electronically.
              ADMIT                                            DENY
  12. Admit that the allonge is not pennanently affixed to the Note.
              ADMIT                                            DENY
  13. Admit that no proof of agency is referenced or attached to the Note.
              ADMIT                                            DENY
  14. Admit that Plaintiff has a designated document custodian who holds the original notes for
          Plaintiff.
              ADMIT                                            DENY
  15. Admit that Plaintiff failed to comply with at least one oftbe conditions precedent set forth
          in paragraph 22 of the recorded Deed of Trust, Docwnent # 2006-008568.
              ADMIT                                            DENY
  16. Admit that Chase has collected insurance related to the disputed matter.
              ADMIT                                            DENY
  17. Admit that Plaintiff, in the process of collecting its own debts, sometimes uses the simple
          name "CHASE."
              ADMIT                                            DENY
  18. Admit that the property was not advertised in the Register-Guard.
              ADMIT                                            DENY
  19. Admit that this lawsuit was not authorized by the relevant Board(s) of Directors.
              ADMIT                                            DENY
  20. Admit that Plaintiff clid not lend or risk its money.
              ADMIT                                            DENY
  21. Admit that Plaintiff clid not lend or risk its credit.
              ADMIT                                            DENY
  22. Admit that the beneficiary did not request a resolution conference.
              AD:MIT - -                                       DENY
                           '
                                                                                                3
DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS




                                                                Page 14 of 29 (incl. cert.)
         Case 6:19-cv-01364-AA           Document 29-1        Filed 01/22/20       Page 16 of 32




   23. Admit that the Certificate of Compliance (Exhibit 1 attached to the Complaint) was not
           recorded..
               ADMIT                                          DENY
   24. Admit that the Exhibit 2 attached to the Complaint is a true and correct and complete copy
           of the original Note as of the date of filing of the Complaint, including all riders,
           signatures, stamps, al]onges and any other ancillary materials.
               ADMIT                                          DENY
   25. Admit that Plaintiff is trying to collect on the Note (Complaint, , 24) and also foreclose
           on the Property (Complaint, ,r,r 26-28).
               ADMIT                                          DENY




Executed by: _ _ _ _ _ _ _ _ _ _ _ _ _ __                             DATED: April _       _ , 2017
                  Dennis Raybould, Defendant
                        P.O.Box241
                        Florence, OR 97439
                        (541) 997-131 l




                                 CERTIFICATE OF SERVICE

       J HEREBY CERTIFY that a true and correct copy of the foregoing has been fura.ished via

U.S. mail and/or email to:

       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
       c/o Rochelle L. Stanford
       ALDRIDGE PITE, LLP
       111 SW Columbia St. Suite 925
       Portland, OR 97201




Executed by: _ _ _ _ _ _ _ _ _ _ _ _ _ __                            DATED: April_~2017

                                                                                                      4
DEFENDANTS' AMENDED FIRST REQUEST FOR ADMISSIONS




                                                               Page 15 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 29-1   Filed 01/22/20   Page 17 of 32

                                                          _ Vcrilicd CorTcct Copy of Original 9/28/2017._




                                                         Page 16 of 29 (incl. cert.)
                  Case 6:19-cv-01364-AA                Document 29-1 Filed 01/22/20 Page 18 of 32
                                                  -·   - - . - - ·------ ··-··- .. - - - - - - - - - - - - - - - - ~




                                                               \                   ~
          lN THE CIRCUIT COURT FOR THE STATE OF ORF.,GON
                                     1N AND T•OR THE COUNT\' 011 LANE

                                                                      )
          JPMUR0:\N CHASE AANK, ~X.1 lON/\1.                    .
                                                               1
          ASSOt'I \TlON, it; ~oi:c.<.:s--<111-i m mtcrc!it ~•nt\ or   )    No. l SCV I456b
                                                                      )
                                            Plaintirt~                }
                                                                      )
                                   ,,.                                )
                                                                      )
           DIANE RAYBOULD; DENNIS RAYUOtlI D:                         )

                                                                      ~)
          R.ELL\NT f'INANCIAL, INC.~ CITIBANK 1
          ~1-.\TION.•\L .i\SSOCIA·r ION Successor lw
          .\-1crgcr to Citibank tSoulh D.1k0ta), N.A.; ·
         DJSC0\1 1.•R BANK; CAPIT/\1. ONE DANK                        )
         (USA), NATIONAL ASSOCIATION~ BANK                            )
         OF AMERICA NATIONAL ASSOCIATTON                              )
         Suc-cessor hy Merger w FIA Card Services.                    )
         ~ationa! .-\$sod~rion; L VNV I· UNDING, i.LC;                )
         AMERICAN EXPRESS Bl\NK, FSB; and                             )
         OC'Cl.il'r'\N J'S O.F THE PREMJSES.                          )
                                                                      )
         Defendunrn:                                                  )

                            PLAINTIFF'S RESPONSJt: TO DEFENDANTS' AMENDED
                                          FIRST REQUEST J,'OH
                                 ADMISSIONS TO PLAINTIFF JPMORGAN
                              CHASE BANK, NATIONAL ASSOCIATION, ISAO.A
                                                  ( Puniuant to ORCP 36, 45 [



             Pursuant to ORCP 45 B, Plaintiff, JPMorgan Chase Bank, National Association, f'Plaintiff'J

         hereby responds to Defendants' Amended First Request for Admissions 10 Plaintiff as follo\lrs:


         AMfi:ND~D REOUF.ST FOR ADMISSIONS
             I.        Adrnit that JPMorgan Chac;c Bank. N.A is merely the servicer of the loan.


         PLAl!\TII f- '8 Rt:SPO~S E TO Ol:FENDAN rs· A~l~1JED FIRS1" Rf..QUEST FOR ADMISSIONS


:rf.:s
·E!t:
                                                                           Page 17 of 29 (incl. cert.)
---------------------------                                                        ·-·   .   -
                                            Case 6:19-cv-01364-AA          Document 29-1           Filed 01/22/20   Page 19 of 32




             I
    r....:                                    AD~1lT                                               DENY     X
    0
    C:!
    00
    C:!
    C\

                      2.                    Admit thal JP~forgan Chase Hank, N A. did nol hold the Note as of tl1~ date of filing

                                        of the Compla.inl.
                                                                                               DENY .. _X __


                      3.                    A<lmit that the. Nt1te bad not hccn endorsed in blank as ·of the date of filing of the
                                        Complaint.
                                               i\Dl\HT                                         DENY       X


                       4.                    Admit that the Note bas been securiti.1.cd.
                                                                                               DENY __X_


                       5.                    Admit rhat neither Layson C. Ungar nor RCO LEGAL, P.C. had any contract or other
                                            authority to sign or file the Complaint in this case
                                                ADMIT                                          DENY ____X_

                 Plaintiff objects to Defendant's Request for Admissiou 115 for the following reason: Layson C.

                 l}ngar and RCO Legal. £'.(.'. arl! no longer parties to the uction. Subject to and without wah.ing
                 said objections, Plaintiff denies #5.


                        6.                   Admit that Plaintiff did not pay consideration for the Note.
                                                AD~fff                                         DENY_X_


                        7.                   Adnut that Defendants did not make: a forcible entry into the Property.


                 Plaintiff obJects lo Defendant's Request for Admission #7 for the following reason: Plaintiff cannot

                 attest lo or speak on tic half ur Defendants or other parties to this action. Plaintiff lacks knowledge
                 and mfonnalion, therefore. Plaintiffc.annotadmil or deny #7.
                                                                                                                                2
                 PLAINTIFF'S R.ESPOSSE TO DEFP.NDANTS' A.MEr-:oen rlRST REQUEST FOR ADMISSfONS
I




I                ._    - - --   - ---   .
                                            --------   --·--------------
                           Case 6:19-cv-01364-AA             Document 29-1       Filed 01/22/20     Page 20 of 32




    r-
    0
    ~
    :x,                    t\dmil that Defendants arc not unlawfully holding the possession of the Property by
    ~          8.
    °'
    "=
     c::
    "5'o
                          force.
    8
    'o
    J Pta~ntiff olijects to Defemlant's Rcquc::.t ti.,r Ad1ni:.~iun 118 for t!1e folfoy.fog reason: Plaintiff cannot
    8j attest to or speak on beh~f of Defendants or Olher parties
                                                              · to th'1s ac·tic' n• Plaintiff lacks knowledge

    ]       am.J information, Lh~reforc. Phtintiff cannot ndmil or deny #8.
    -~
    >I

                 Y.          Admit that l>ti.lintiff and Defendants do not have a landlord-tenant relationship.
                               ADMIT __ X____                                 DENY


                 10.        Admit that shortly after February I, 2006, the Note was sold to Fannie Mae.
                               ADMIT                                          DENY __ X_


              · I I.        Admi1 Lhat Defendants never gave their explicit agreement and authorization for their
                          signature on. any document to be tmm,terrcd electronically.
                              ADMl1                                           DENY_X_

           Plilinliff objects to Oefrndant's Request for Admission #11         for the following reason: The purpose
           -.:1{ the   qutstion 1s unclear. Pursuant   lO   paragraph 20 of the su~ject Deed of Trust. the Defendants
           did agree and authorize lhat the Note or a partial interest in the Note (together with the security
           in~trumcnt) may be sold one or more times without prior notice to the borrower. · SubjC(:l to said

           paragraph in the Deed of Trust, and without waiving its objections. Plaintiff denies Defendants'

           Request for Admi~ion # 11.




                 12.        Admit that the allonge is not permanently affixed to the Note.
                               AD1'11T                                        DENY_X_

i                                                                                                                  3
j
1          PLAINTIFF'S Rf-SPONst~ 10 DEFFNDA:t-..'TS' AMENDED FIRST REQUEST FOR ADMISSrONS
I

k
L____                                                                            Page 19 of 29 {incl. cert.)
                              Case 6:19-cv-01364-AA           Document 29-1       Filed 01/22/20   Page 21 of 32
                                                       __
                             - ------- - - -- . - --- --    .... ------- ------




                            Admit that 110 proof of ag_cncy is referenced or anached to the Nore:~
                13.
  r--                                                                        DENY _X_
  0                           AD!'vtlT _ _
  ~
  00
  !:::!
  °'
  cl
      C:
                            Admit that Plaintiff has a dc,ignated document custodian who holds the original notes ·
  :§            14.
  0
  '-
  , O
                            for Plaintiff.
   2
   0
   u..,                                                                           DENY
      u
      !I'
      §
   u
   "O
  t;::
  ·;:
      Q)
                1.r:..; .   Admit that Plaintiff failed to comply with at least one of the C()nditions procedcnt set
   ~
            I               forti1 in parag1:aph 22 of the recorded Dc.ed of Trust,. Document # 2006~008568.
                                ADMIT__                                           DENY ___X_


                16.          Admit lhat Chase has collected insurance related to the disputed matter.
                                ADMIT - -                                         DENY __X_


                17.          Admit that Plaintiff, in the process of collecting iu own de~ somefuncs          uses the
                            simple name ''CHASE.''
                                 ADMIT_X_                                         DENY _ _


                   18.        Admit that the property was not advertised in the Register-Ouard.


                   Plaintiff objects to Defendant's Request for Admission #18 for the following reason: (1) the

                    purpose of l11e question is unclear and irrelevant to the subject foreclosure matter.


                    19.        Admit that this lawsuit was nol authorized by the relevant Board(s) ofDittctnrs,
                                  ADMIT__                                         DENY
                                                                                         -X-
                   20.         .Admit that Plaintiff did not lend or risk its money.

                                                                                                                     4

            PLAINTIFF'S RESPONSE TO DEFENDANTS' AMENDED F1RST REQUF.ST FOR ADMlSSIONS




                                                                              _;, j
L------··--------,-----~--P_a_g_e_2_o_o_f_2_9_(_in_c_1_._~_e_·~_:_:_;:_,~-··.___:·
            Case 6:19-cv-01364-AA                Document 29-1       Filed 01/22/20        Page 22 of 32




                AD!-rtlT_


    21.       Adm.it that Plaintiff did   nc1t   knd or risk Hs crcdtt..
                ADMIT                                                IH.(NY      X


     2:!.     Admit that ahe b~ncficiary did not request a rcsoJution conference.
                 ,\DMIT                                             nr~Nv      .x
     Pfamtiff Lic.'nit>.s this request ins.ofar ,is the C'cr1ifica1e of Compliance speaks for itself.


    23.       Admit that the: C~rtiti~atc: uf' Cc,mpliance (Exhibit I attached to the Complaint) was
             not recorded.
                ADMIT_X_                                            DENY
    Plaintiff objects to Defendant's Request for Admission #23 for lhi: following reason: (1) the

    Certificate of C-0mpliance is not required to be re<.:orded in an Oregon Stp.te judic.ial foredosure
    ac:tk•n. Subject to and withom waiving said objection, Plaintiff admits that the Certificate of
    Cumpliance w.as not recorded.


    24.       Admit lhal the Exhihtl 2 a.ttached to the Complaint is a true and correct and complete
             copy of the original Note as of the date of filing of the Complaint, including all riders,
             ~ignatures, stamps, aJlonges and any other ancillary materials.
                ADMIT_X__                                           DENY


    Plain:iff admits to Defendants' Request for Admission #24 noting the qualification that the

    copy of rhe Note ar-..ached to Plaintiff's Complaint has one (l) swirl mark on iL However, the

    original Note scanned in Plaintiffs system on or about March 10, 2015 shows 'there is a swirl

   mark and a bullseye s~rnp on the front page. Alf other aspects of the original Note, including


                                                                                                           s
Pf.AIN'rtF! 'S RCSPOSSE TO DCfE~DAN t S' ,\~1ENDED FIRST REQUEST FOR. ADMlSSIONS



                                                                     Page 21 of 29 (incl. cert.)
                   Case 6:19-cv-01364-AA         Document 29-1        Filed 01/22/20       Page 23 of 32




           all rid~rs, signa.turest stamps.. allonges. andl1my materials, are lhc s.une as Exhibit 2 attached to




                    Admil that Ptilintiff is trying to collect on the Note (Complaint,         1 24)   and also
                   foreclose on the Property ((\lmpluilit. ~126-28).
                       ADMIT_X __ -                                    DENY




        l HEREBY AFFIR.1\-t THAT THE ABOVE FACTUAL STATEMENTS ARE TRUE TO
        THE UEST OF M.Y KNO\\'LEDGE AND BELIEF,AND THAT l UNDERSTAND IT IS
        l\iADR FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR
        PRRJUR.Y.




                                                               JPM~hMe
                                                               By:          -1c--1-,,F--..:~-----

                                                               Alicia Hernandez
                                                               Title: Authori1.cd Signer




                                                                                                                   .,'i
        No. t 5CV l 4566                                                                                             '
                                                                                                             6

                       •  • ~ r! TO DEfEN"'A'NTS' ~MENDED FtRST REQUEST FOR ADMISSJONS

I   .
        PLAINTil-"f'S ~PON 5 c          · .,

I
I                                                                      Page 22 of 29 (incl. cert.)
i _ _ __
L
                Case 6:19-cv-01364-AA        Document 29-1    Filed 01/22/20   Page 24 of 32




    1
~       Dennis Raybould
§       Diane Raybould
~       P.O. Box 241
,.      Florence, OR 97439
 C:
:~      (541) 997-1311
0
'o
 6:
8
                  IN THE CffiCCJIT COURT FOR THE STATE OF OREGON
                              IN AND FOR THE COUNTY OF LANE

        JPMORGAN CHASE BANK, NATIONAL                     )
        ASSOCIATION, its successors in interest and/or    )   No. 15CV14566
        assigns,                                          )
                                 Plaintiff,               )
                             v.                           ~
                                                          )
        DIANE RAYBOULD; DENNIS RAYBOULD;                  )
        RELIANT FINANCIAL, JNC.; CITIBANK,                )
        NATIONAL ASSOCIATION Successor by                 )
        Merger to Citibank (South Dakota), N.A.;          )
        DISCOVER BANK; CAPITAL ONE BANK                   )
        (USA), NATIONAL ASSOCIATION; BANK)
        OF AMERICA, NATIONAL ASSOCIATION )
                                         )
        Successor by Merger to FIA Card Services,
                                         )
        National Association; LVNV FUNDING, LLC;
        M.1ERICAN EXPRESS BANK, FSB; and )
        OCCUPANTS OF THE PREMISES,       )
                                         )
        Defendants;                      )
                                     --)
                                         )
        DIANE RAYBOULD; DENNIS RAYBOULD, )
                                    Counter-Plaintiffs,   ~
                                                          )
                             v.
        JPMORGAN CHASE BANK, NATIONAL
                                                          ~
                                                          )
        ASSOCIATION, jts su,xessors in interest and/or    )
        Assigns,                                          )
                                                          )
                                    Counter-Defendant,    )
        ----------------)
                                                                                               1


        DEFENDAt"\fTS' FIRST REQUEST FOR PRODUCTION OF DOCUMENTS


                                                                                r
                                                              Page 23 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 29-1   Filed 01/22/20   Page 25 of 32




               EXHIBIT E




                                        Page 24 of 29 (incl. cert.)
        Case 6:19-cv-01364-AA           Document 29-1        Filed 01/22/20         Page 26 of 32




for such refusal to produce, and identify the document in question with sufficient particularity that
it may be the subject of a motion to compel.
8.     Unless words or terms have been given a specific definition herein (e.g., "relating to" or
"document"), each wo;rd or term used herein shall be given its usual and customary dictionary
definition except where such words have specific custom and usage, in which event they shall be
interpreted in accordance with such usua1 custom and usage definition of which you are aware. As
used herein, "and" shall be construed to mean "or" and vice versa, and each singular shall be
construed to include its plural, and vice versa, where the effect of such construction is to broaden
the request
9.     Each request seeks information available to Plaintiff, its attorneys or agents, and all persons
acting on their behalf. Accordingly, as used herein, the terms "Plaintiff', ''you" and ''your" also
jnclude PJaintiff's attorneys and agents, and all persons acting on their behalf.
10.    All documents should be produced complete with all exhibits, allonges, addenda and
attachments.
                                 REOlJEST FOR PRODUCTION
l.     Produce tbe original Note for inspection.
2.     A certified copy of the actual Note, notarized, showing the date the certified copy was
made and the name of the person who was in possession when the notary certified the copy.
3.     All corporate resolutions and other documents showing whether Linda J. Jones was Vice
President of Chase Bank USA, N.A. OJI September 27,2011.
                                         1.
4.     All corporate resolutions, Power(s) of Attorney and other documents showing whether
Linda J. Jones was authorized to sign the ,Corporate Assignment (Lane County Recording# 2012-
007841).                  "'--
5.      AJJ documents jdentifying th~ "good and valuabJe conside.ration" referred to jn the
Corporate Assignment
6.     All other documents relating to the Corporate Assignment.
7.     All "General Ledger" accounting entries related to the disputed transaction, showing
changes to Assets, Liabjlities and Owners' Equity.



                                                                                                       4
DEFENDANTS' FIRST REQUEST FOR PRODUCTION OF DOCUMENTS




                                                              Page 25 of 29 (incl. cert.)
   Case 6:19-cv-01364-AA               Document 29-1            Filed 01/22/20          Page 27 of 32




                             ALDRIDGE PIT]                     l
             Alaska • l\.ro:ona • California • Florida • ~eorgfa. • lrfowaii , idah(l,. Nr:vad;a:
                    N~w Me:icko • New Y.;,rk •Oregon• Texas• Utah • W..:u~h,ni:cvn

March 14, 2017

Dennis Raybould
PO Box241
Florence, OR 97439

Re:
       Raybould, Diane & Dennis
       Case No.: J5CVl4566
        Our File: 000365-083715.00l

Mr. Raybould:

Enclosed please find Plaintiff's.Response to your first Request for Production, as well as
productiotJ documents Bates labelled RAYBOULD00000 I - 170.

Very truly yours,

Isl Bi·ett Weaver

Brett A. Weaver
Paralegal
(503) 345-9855
bweaver@aldridgcpite.com

Enclosures




                                            4-375 Jutland Drive
                                              P.O. Box 17933
                                         San Diego, CA 92177-0933
                                              (858) 750-7600
                                           www.aldridgepite.com

                                                                   Page 26 of 29 (incl. cert.)
          Case 6:19-cv-01364-AA           Document 29-1            Filed 01/22/20       Page 28 of 32




i-..:
0
C:!
00
C:!        1
-
°'
 <'O
 C
"ob        2
8
c....
  0        3
  >.
  c::..
  0
u          4
 ~0        5
u
"'5 Q)
           6
    ~
 >I        7

           8                  IN THE CIRCUIT COURT OF THE STATE OF OREGON

           9                                 FOR THE COUNTY OF LA.l""IE

          10   JPMORGAN CHASE BANK, NATIONAL                        Case Nb. 15CV14566
               ASSOCIATION. ITS SUCCESSORS IN
          11   INTEREST AND/OR ASSIGNS.                             PLAINTIFF'S RESPONSES TO
                                                                    DEFENDANTS' FIRST REQUEST FOR
          12                Plaintiff,                              PRODUCTION OF DOCUMENTS

          13          v.
          14   DIANE RAYBOULD; DENNIS
               RAYBOULD; RELIANT FINANCIAL, INC.;
          15   CITIBAN"'"i(, NATIONAL ASSOCIATION
               SUCCESSOR BY MERGER TO CITIBANK
          16   (SOQTH DAKOTA), N.A.; DISCOVER
               BANK; CAPITAL ONE BANK (USA),
          17   NATIONAL A.SSOCJATfON; BANK OF
               AMERICA, NATIONAL ASSOCIATION
          18   SUCCESSOR BY MERGER TO FIA CARD
               SERVICES, NATIONAL ASSOCIATION;
          19   LVNV FUNDING, LLC; AMERICA.J."\l
               EXPRESS._B.Al\lK, FSB; AND OCCUPAJ.'l'TS
          20   OP THE PREMISES,

          21                DefendanUi.

          22
               PROPOUNDING P.-'\.RTY:           DEFENDANTS DlANE RAYl30ULD AND DENNIS
          23
               RAYBOULD ("'Defendants")
          14
               RESPONDING PAR.TY; JPMORGAN CHASE BANK, NATJONAL ASSOCIATION, iTS
          25   SUC~SSORS IN INTEREST AND/OR ASSIGNS ("Plaintiff' or "Responding Party")

          26
               Page 1- PLAlNTIFF'S RESPONSES. TO DEf"ENDANTS" FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

                                                         Aldri"dgc Pite, LLJ>
                                                 111 SW Columoi:i S1n.-ct, Sllitc 950
                                                       Portland, OR 9120 I
                                                         (&58) 750-7?00




                                                                     Page 27 of 29 (incl. cert.)
            Case 6:19-cv-01364-AA            Document 29-1                 Filed 01/22/20    Page 29 of 32




r.:
0
~
00
~            1                           RESPONSES TO REQUEST .FOR PRODUCTION
°'co
 c::        2    REQUEST FOR PRODUCTION NO. 1: Produce the original Note for inspectioIL
:§
 ,_
0
<....
 0
            3    RESPONSE TO REQUEST FOR PRODUCTION NO. I; Plaintiff's counsel is in the process
 >-,
 0.

u
 0
            4    of obtaining the original Note from Plaintiff, and agrees to make it available for inspection
u
 2
 ,_         5    between the parties at a mutually agreeable time and location_
 0
u
-0
C
 OJ         6    REQUEST FOR PRODUCTION NO. 2: A ceitilied copy of the actual Note, notc¢zed,
·c:
 OJ
>I          7    showing the date the certified copy was made and the name of the person who· was in possession

            8    when the notary certified the copy.

            9    RESPONSE TO REQUEST FOR PRODUCTION NO. 2: Plaintiff objects ~o this .r~quest as

         10      unduly burdensome, and seeking documents that arc irrelevant or that will not lead to the

         11      discovery of admissible evidence. Subject to and without waiving these objections, Plaintiff

         12      produces a copy of the Note.

         13      REQUEST FOR PRODUCTION NO. 3: All Corporate resolutions and other documents

         14      show.ing whether Linda J. Jones was Vice President of Chase Banlc USA, N.A. on September 27,

         15      2011.

        16       RESPONSE TO REQUEST FOR PRODUCTION NO. 3: Plaintiff objects to this request as

         17      overly broad, unduly burdensome, vag{1e1 harassing, and seeking documents tl1at are irrclev1mt or

         18      that will not lead to the discove1y of adkissible evidence.
                                                  •       I
                                                           I

        19       REQUEST FOR PRODUCTION NO. 4: All corporate resolutions, Power(s) of Attorney and

        20       other documents showing whether Jl-inda J. Jones was authorized to sign the Corporate
        2l       Assignment (Lane County Recording #!2012-007841).
                                                    '
        22       RESPONSE TO REQUEST FOR P~ODUCTION NO. 4: Plaintiff objects to this request as
                                                           I

        23       overly broad, unduly burdensome. \-'.ag~e, harassing, and seeking_ documents that are irrelevant or

        24       that will not lead to the discovery of ad~ssibJe evidence.
        r
        .,...)   REQUEST- FOR PRODUCTION NO~ 5: All document~ identifying the ''good and valuable
                                                         'j
        26       consideration" referred to in the _Corporate Assignment.

                 P~gc 4- PLAil\'TIFFS RESPONSES TO DEFENDAN'.fs· FIRST REQUESr FOR PRODUCTION OF DOCUMENIS

                                                               1\ldrid~c Pile.. LL?
                                                       111 S\V Columbia Srr~-c,, Suire 950
                                                               Portland. OR_97201
                                                                 (858) 750-7600




                                                                              Page 28 of 29 (incl. cert.)
Case 6:19-cv-01364-AA   Document 29-1   Filed 01/22/20   Page 30 of 32




                                        Page 29 of 29 {incl. cert.)
          Case 6:19-cv-01364-AA         Document 29-1       Filed 01/22/20      Page 31 of 32
                                                                    FILEir22 ,jAH '20 11 :35U8DC·ORE




                              CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the date last written below, a true and correct copy of this
document was furnished via facsimile and/or U.S. mail and/or email to:


               JPMorgan Chase Bank, N.A.
               c/o KEVIN H. KONO, OSB #023528
               c/o ASHLEE AGUIAR, OSB #171940
               Davis Wright Tremaine LLP
               1300 S.W. Fifth Avenue, Suite 2400
               Portland, Oregon 97201-5610

               JPMorgan Chase Bank, N.A.
               c/o FREDERICK B. BURNSIDE, OSB #096617
               920 Fifth Avenue, Suite 3300
               Seattle, Washington 98104-1610

               Rushmore Loan Management Services, LLC.
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201

               US Bank N.A. Not in its Individual
               Capacity but Solely as Trustee for the
               RMAC Trust, Series 2016-CTT, whose
               address is 60 Livingston A venue, St. Paul
               MN 55107-2292
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201



DATED: January 21, 2020               Isl




REQUEST FOR JUDICIAL NOTICE                                                                     3
IN SUPPORT OF OPPOSITION TO MOTION TO DISMISS
                                     Case 6:19-cv-01364-AA        Document 29-1          Filed 01/22/20   Page 32 of 32




                                                                                                                                      NEOPOST
                                                                                                                                      01/21/2020
                                                                                                                                      D:ml~$007,
i:OM®




                                                                                                                  FROM:
                                                        ~ UN/TEDST/lTES
                                                        IJ,ifj POST/lLSERVICE ® .
                                                                  USPS TRACKING #                                             • Dennis Raybould .


        PRIO'RITY®                                                                                                            . P.O. Box 241
                                                                                                                              · Florence,. OR 97431-

          MAIL                                             11 I                 I
                                                         9114 9023 0722 4696 1930, 64




        • Date of delivery specified*
        • USPS TRACKING™ included to many major
        · international destinations.
                                                                                                                            'rl(
        • Limited international insurance.
        .• Pi~k up available.*
        • Order supplies oh line.*
        • When,used internationally, a customs                                        To schedule free
          _declaration label may be required.                                         Package Pickup,                              c1e.-i<
                                                                                     scan the QR code.
        · * Domestic only                                                                                                          u.s.o.c.
                                                                                                                                           th
                                                                                                                                   405 E. g .Ave.
                                                                                                                                   Eugen~, OR 9740~ •·

        11111111 llllllllllllll II It Ill
           PS00001000014
                                             . EP14F Oct 2018 .
                                              OD: 121/2 x 91/2                      USPS.COM/PICKUP          L:    ',   '
